Matter of Krubally v Jobe (2017 NY Slip Op 05727)





Matter of Krubally v Jobe


2017 NY Slip Op 05727


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2016-07558
 (Docket Nos. V-6075-16, V-6076-16)

[*1]In the Matter of Omar Krubally, appellant,
vFatou Jobe, respondent.


Heath J. Goldstein, Jamaica, NY, for appellant.
Ronna Gordon-Galchus, Fresh Meadows, NY, for respondent.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Emily M. Martinez, Ct. Atty. Ref.), dated June 8, 2016. The order, insofar as appealed from, after a hearing, denied the father's petition for joint legal custody of the parties' children and awarded the mother sole legal custody of the children.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The mother and the father, who were never married, have two children together. In March 2016, the father filed a petition for joint legal custody of the children. After a hearing, the Family Court found that joint legal custody was not a viable option given the parties' relationship. Insofar as relevant here, the Family Court denied the father's petition and awarded the mother sole legal custody of the children. The father appeals.
Contrary to the father's contention, the Family Court properly determined that joint legal custody was not a viable option (see Matter of Lee v Fitts, 147 AD3d 1058; Matter of Feliccia v Spahn, 108 AD3d 702). Moreover, there is a sound and substantial basis in the record for the court's determination that it is in the children's best interests to award sole legal custody to the mother (Matter of Lee v Fitts, 147 at 1058).
CHAMBERS, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court